Citation Nr: 0209306	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-14 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the December 1999 pension award discontinuing the 
veteran's Department of Veterans Affairs (VA) disability 
pension award was proper.

2.  Entitlement to waiver of recovery of an overpayment of VA 
disability pension in the amount calculated as $20,576.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran/appellant served on active duty from April 1944 
to December 1944.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the VA Regional Office (RO) and the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Regional Office (RO).  Appellant 
appeared before the Committee at a hearing at the RO in 
December 1999 and via videoconference hearing at the RO in 
June 2000.  

By an April 19, 2001 decision, the Board determined that the 
December 1999 pension award discontinuing the veteran's VA 
disability pension award was proper and denied entitlement to 
waiver of recovery of an overpayment of VA disability pension 
in the amount calculated as $20,576.  Subsequently, appellant 
appealed that April 19, 2001 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Thereafter, the Secretary of the VA and the appellant through 
his attorney filed a Joint Motion for Remand with the Court.  
By a subsequent Order, the Court granted the Joint Motion for 
Remand, vacated the Board's April 19, 2001 decision, and 
remanded the case to the Board for compliance with the 
instructions in the Joint Motion.  


REMAND

In March and November 2000 Substantive Appeals (on VA Forms 
9) on the respective appellate issues, appellant checked off 
boxes indicating that he wanted a hearing at a local VA 
office before the Board (i.e., a "Travel Board" hearing).  
Although a "Travel Board" hearing was not scheduled or held 
with respect to said issues, the Board expressly stated in 
its vacated April 19, 2001 decision that appellant's November 
2000 written statement received the following month had 
effectively withdrawn his Board hearing requests.  However, 
to comply with the subsequent Court Order which reached a 
different conclusion, the Board's administrative staff sent 
appellant a June 2002 hearing clarification letter, 
requesting him to clarify what type of Board hearing he 
desired.  Later that month, appellant responded, by returning 
that letter with a line therein checked off indicating that 
he wanted a videoconference hearing.  Since Travel Board and 
videoconferencing hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2001)), the Board is herein remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
hearing for the appellant in accordance 
with applicable procedures.  Thereafter 
the RO should provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


